Citation Nr: 0031397	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  96-35 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness in the amount of $26,446.83, to include whether 
the appellant is entitled to a retroactive release of 
liability under 38 U.S.C.A. § 3713(b) (West 1991 & Supp. 
2000).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




INTRODUCTION

The appellant served on active duty from January 1957 to 
January 1961.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1993 decision of the 
Committee on Waivers and Compromises (the Committee) of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  Additional details concerning the 
procedural history of this case are fully set forth in prior 
remands issued by the Board during the pendency of this 
appeal.  No further action pertaining to a Travel Board 
hearing request will be entertained in light of the 
development undertaken by the RO in response to the Board's 
remand of August 2000.


FINDINGS OF FACT

1.  In October 1981, the appellant and his ex-wife assumed by 
warranty deed a VA-guaranteed loan under the terms and 
conditions of a Mortgage and Mortgage Note dated in October 
1980.  The original veteran-obligor was released from 
liability on the Mortgage Note in connection with this 
assumption by the appellant.

2.  In December 1981, the appellant quit-claimed title to the 
secured property to his in-laws, H. & L. J., without benefit 
of release of liability.  In December 1984, H. & L. J. sold 
the house by indenture deed to E. B., J. S. and S. G..  
Mr. S. G. later transferred his interest in the property to 
Mr. E. B. by quit-claim deed in November 1985.

3.  A Notice of Default filed by mortgage holder in April 
1991 indicated that the remote transferee, Mr. E. B., 
defaulted on the mortgage obligation in February 1991.  This 
default was never cured.

4.  Mortgage foreclosure proceedings were initiated by the 
holder in July 1991 against the original Mortgage and 
Mortgage Note, and following summary final judgment, the 
property was sold at a foreclosure sale in March 1992.

5.  Following liquidation of the property, a claim was paid 
to the mortgage holder under the VA's loan guaranty 
obligation, and the related loss to the Government, in the 
amount of $26,446.83, was charged as a debt to the appellant.

6.  The appellant did not transfer his liability on the 
Mortgage and Mortgage Note of October 1980 pursuant to his 
quit-claiming of the property's title to his in-laws in 
December 1981, and thus, under the terms of his indemnity 
obligation, he remained liable to the VA for the loan 
guaranty indebtedness created as a result of the remote 
transferee's default in February 1991.

7.  It is not shown by the evidence that the appellant 
committed a deliberate or intentional act, over which he had 
complete control, which he knew would result in the creation 
of the indebtedness.

8.  Further, it is not shown by the evidence that he engaged 
in any deceptive dealing regarding the circumstances that led 
to the default and foreclosure on the subject property.

9.  In view of the entire circumstances that led to the 
default and foreclosure, and in view of the appellant's 
present state of health, discussed in detail below in this 
decision, recovery of the outstanding loan guaranty 
indebtedness, plus interest thereon, from the appellant would 
be inequitable based on undue hardship.


CONCLUSIONS OF LAW

1.  After default, there was a loss of property which secured 
a loan guaranteed by the VA.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. § 1.964 (2000).

2.  A retroactive release of liability is not warranted.  38 
U.S.C.A. § 3713(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 36.4323(g) (2000).

3.  The appellant did not commit fraud, misrepresentation or 
bad faith in connection with the default and foreclosure of 
the subject property.  38 U.S.C.A. § 5302 (West 1991); 38 
C.F.R. § 1.965(a) (2000).

4.  Waiver of the loan guaranty indebtedness in the amount of 
$26,446.83, plus accrued interest thereon, under the standard 
of equity and good conscience is in order.  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The pertinent facts in this case disclose that the appellant 
and his ex-wife assumed a VA loan on a quadplex house located 
in Lauderhill, Florida, in October 1981.  The original 
veteran-obligor, R. M., obtained a release of liability from 
VA in November 1981 in connection with this assumption sale.  
See 38 U.S.C.A. § 3713(a) (West 1991).  In December 1981, the 
appellant transferred his interest in the house by quit-claim 
deed to H. & L. J., the parents of his ex-wife, without 
benefit of release of liability.  In December 1984, H. & L. 
J. sold the house by indenture deed to E. B., J. S. and S. 
G..  Mr. S. G. later transferred his interest in the property 
to Mr. E. B. by quit-claim deed in November 1985.  A Notice 
of Default filed by mortgage holder in April 1991 indicated 
that Mr. E. B., the remote transferee, defaulted on the 
mortgage obligation in February 1991.  Thereafter, in July 
1991, foreclosure proceedings were filed against him, Mr. J. 
S., and ". . .  any other persons in possession of the 
subject property whose real names are uncertain, 
Defendants."  The appellant was advised by VA of the pending 
foreclosure proceedings by letter in January 1992; he was 
specifically advised to contact either the mortgage holder or 
the defaulting party to ensure that his rights were protected 
in the ensuing foreclosure action.  He wrote back to VA in 
January 1992 requesting copies of any documents held by VA, 
but as no further action was then required of VA to resolve 
the pending foreclosure matter, he received no further 
assistance from VA.  There is no evidence showing that he 
attempted to contact either the mortgage holder or the 
defaulting party, as he was advised to do so by VA in its 
letter of January 1992.  Summary final judgment against the 
aforementioned known and unknown individuals was rendered in 
January 1992, resulting in the sale of the property at a 
foreclosure sale in March 1992.  Following reconveyance of 
the property to VA by the mortgage holder after the 
foreclosure sale in March 1992, and payment of a claim under 
VA's loan guaranty obligation to that holder in October 1992, 
the appellant was found to be responsible for the resulting 
indebtedness in January 1993, in the amount of $26,446.83, 
and collection efforts were initiated.

In November 1993, the appellant filed a request for waiver of 
recovery of the loan guaranty indebtedness.  His waiver claim 
has been denied on the grounds of misrepresentation, a 
statutory bar to further consideration of the waiver claim 
under the elements of equity and good conscience.  See 38 
U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. § 1.965(b) (2000).  
On appeal, he perfected the element of his claim regarding 
the waiver issue, but he also contended that he was 
improperly denied a retroactive release of liability in 
connection with his December 1981 transfer of the property to 
H. & L. J. (he admits that his quit-claim deed to his in-laws 
did not contain the required assumption language, but he 
claims he relied on the bad advice of his father-in-law).  
See Substantive Appeal, dated November 28, 1994.  This sub-
issue was later addressed by the Committee in a supplemental 
statement of the case dated in July 1999, and denied on the 
basis that none of the transferees assumed liability on the 
mortgage and mortgage note.

II.  Analysis

Retroactive Release of Liability

In transferee cases, such as this (commitments made on loans 
before March 1, 1988), a legal mechanism exists for 
determining whether a veteran-obligor will be liable to repay 
an indebtedness under a VA guaranteed loan where he/she has 
disposed of property to a transferee without having obtained a 
release of liability:  Retroactive release of liability.  
38 U.S.C.A. § 3713(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 36.4323(g) (2000); see also Travelstead v. Derwinski, 1 Vet. 
App. 344 (1991); Schaper v. Derwinski, 1 Vet. App. 430 (1991); 
and Carlson v. Derwinski, 2 Vet. App. 144 (1992).

The above-cited statutory provision, 38 U.S.C.A. § 3713(b), 
follows the regulation, 38 C.F.R. § 36.4323(g), which reads as 
follows:

If, on or after July 1, 1972, any veteran 
disposes of residential property securing 
a guaranteed or insured loan obtained 
under 38 U.S.C. Chapter 37, without 
receiving a release of liability with 
respect to such loan under 38 U.S.C. 3713 
and a default subsequently occurs which 
results in liability of the veteran to 
the Secretary on account of the loan, the 
Secretary may relieve the veteran of such 
liability if he determines that:

(1) A transferee either immediate or 
remote is legally liable to the Secretary 
for the debt of the original veteran-
borrower established after the 
termination of the loan, and

(2) The original loan was current at the 
time such transferee acquired such 
property, and

(3) The transferee who is liable to the 
Secretary is found to have been a 
satisfactory credit risk at the time he 
acquired the property.

In Travelstead v. Derwinski, 1 Vet. App. 344 (1991), 
affirmed, 978 F.2d 1244 (Fed. Cir. 1992), the U. S. Court of 
Appeals for Veterans Claims (the Court) held that the law 
requires VA to look at the facts as they existed at the time 
of the transfer, not after the transfer, in order to 
determine whether a veteran would have been entitled to a 
release of liability had he or she applied for it at the time 
of the transfer.  Further, in Schaper v. Derwinski, 1 Vet. 
App. 430, 435 (1991), the Court noted that the laws and 
regulations require VA to look back and make a hypothetical 
determination as to what decision would have been made on a 
release of liability request made contemporaneous with the 
transfer.

In October 1981, the appellant and his ex-wife assumed by 
warranty deed a VA-guaranteed loan under the terms and 
conditions of a Mortgage and Mortgage Note dated in October 
1980.  The original veteran-obligor was released from 
liability on the Mortgage Note in connection with this 
assumption by the appellant.  Soon thereafter, in December 
1981, the appellant quit-claimed title to the secured property 
to his in-laws, H. & L. J., without benefit of release of 
liability.  By this action, the appellant only transferred 
title to the property to his in-laws as the mortgage holder 
was required to foreclose on the property under the terms of 
the original Mortgage Note, which the appellant expressly 
assumed according to the terms of the October 1981 Warranty 
Deed.  Therefore, although his in-laws assumed payments on the 
mortgage, and although they later transferred title to the 
property to remote transferees, the appellant remained legally 
liable on the Mortgage Note, of record, and thus, under the 
terms of his indemnity obligation, he remained liable to VA 
for the loan guaranty indebtedness created as a result of the 
subsequent default by the remote transferee, Mr. E. B., in 
February 1991.  There are no legal documents or other evidence 
showing that the appellant released himself from liability on 
the Mortgage and Mortgage Note that he expressly assumed 
according to the terms of the Warranty Deed of October 1981.  
The holder's foreclosure on this Note proves that such a 
transfer of liability did not take place.  Consequently, the 
first element required to grant a retroactive release of 
liability has not been met since it has not been shown by the 
evidence that any transferee became legally liable to the 
Secretary for the debt of the appellant as a result of his 
October 1981 assumption of the Mortgage and Mortgage Note by 
warranty deed.

The appellant's contentions offered in connection with this 
sub-issue, including his statements regarding his reliance on 
the bad advice of his in-laws, have been considered; however, 
for the reasons enunciated above, the evidence of record does 
not show that he legally transferred his liability on the 
first Mortgage Note to his in-laws at the time of their 
acquisition of the title to the secured property in December 
1981.  Moreover, there is no evidence to show that the 
subsequent transfers of the property legally transferred his 
liability on the Note as well.  His other arguments on appeal 
regarding why VA should not have approved his assumption of 
the property in October 1981 are not relevant to the 
disposition of this appeal; the undisputed facts show that VA 
approved his assumption of this property by warranty deed 
based on the financial information and other factors 
considered when he acquired the property, and hence, such 
arguments provide no basis to dispute this matter for purposes 
of requesting a retroactive release of liability under 38 
U.S.C.A. § 3713(b).  Finally, there is no basis to award a 
retroactive release of liability on the basis of the claimed 
failure of VA to properly assist him in connection with his 
letter-inquiry of January 1992; as detailed above, VA properly 
advised him at that time to contact the holder or the 
defaulting party as VA could not at that time control or 
influence the outcome of the pending foreclosure action.  
Hence, at that point in time, VA provided all the assistance 
required of it to the appellant.  Hence, there is legal basis 
to award him a retroactive release of liability on the grounds 
that VA did not provide further assistance to him in 
connection with his January 1992 letter.

Accordingly, in view of the above, the appellant is not 
entitled to a retroactive release of liability under the 
provisions of 38 U.S.C.A. § 3713(b).

As detailed in the Board's prior remand of April 1998, the 
appellant specifically declined a validity challenge to the 
loan guaranty debt as reflected in his hearing testimony of 
March 1995, see Transcript at pg. 14 (Mar. 6, 1995), and 
hence, with the disposition here of the retroactive release of 
liability sub-issue, only the waiver issue remains for 
consideration by the Board.


Waiver of Recovery of Loan Guaranty Indebtedness

Waiver of loan guaranty indebtedness may be authorized in 
which collection of the debt would be against the standard of 
"equity and good conscience."  38 U.S.C.A. § 5302(b) (West 
1991).  However, in determining whether a waiver of loan 
guaranty indebtedness may be granted, the Board must first 
address the issue of whether fraud, misrepresentation or bad 
faith exits, any indication of which precludes consideration 
of waiver of the debt under the standard of equity and good 
conscience.  38 C.F.R. § 1.965(b) (2000).  It should be 
emphasized that only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of the loan guaranty 
indebtedness.

Bad faith, according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and results in a loss to the Government."  38 C.F.R. 
§ 1.965(b)(2).  A determination of bad faith is based on the 
circumstances which led to the default and the foreclosure, 
as well as the veteran/debtor's attitude toward contractual 
obligations, and his/her actions or omissions with respect to 
avoiding foreclosure, as indicated by the evidence of record.

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was a willful misrepresentation of a 
material fact, or the willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the 
veteran/debtor's knowledge that such misrepresentation or 
failure would result in the erroneous award or erroneous 
retention of VA benefits.  The essence of fraud, 
misrepresentation, or bad faith is a willful intent on the 
part of the veteran/debtor.  The burden of proving such 
willful intent lies solely with VA.

In this case, the Committee concluded that there was evidence 
of misrepresentation by the appellant involved in the 
creation of the loan guaranty indebtedness and thus, 
consideration of waiver of recovery of the debt under the 
standard of equity and good conscience was precluded by law.  
38 C.F.R. § 1.965(b).  The Committee essentially found that 
the appellant misrepresented key financial information when 
he assumed the loan in October 1981, and as a result, he was 
responsible for the subsequent chain of events that led to 
the default by a remote transferee in February 1991.  The 
Board disagrees with the Committee on this point, as the 
Board finds no evidence in this case that the debt was 
created based on any "willful intent to seek an unfair 
advantage" committed by the appellant in connection with the 
default and foreclosure on the subject property.  
Specifically, the Board finds no evidence of "willful 
intent" to seek an unfair advantage or "unfair or deceptive 
dealing" on the part of the appellant, with knowledge of the 
likely consequences, arising from his actions or omissions 
that resulted in the default in this case.  In this regard, 
the evidence is insufficient to establish proof of a 
deliberate act on the appellant's part, over which he had 
complete control, which he knew would result in the creation 
of the indebtedness.

It is important to emphasize that VA bears the burden of 
proof to establish that the appellant committed fraud, 
misrepresented a material fact or acted in bad faith.  The 
evidence is lacking to meet the burden of proof.  As fully 
detailed above, the appellant assumed payment on the VA-
guaranteed loan in October 1981.  Based on the information he 
provided, VA approved his assumption of the property at that 
time.  Soon thereafter, he quit-claimed title to the property 
to his in-laws in December 1981; the reasons for taking this 
action are not altogether clear, but it appears that he was 
having some personal problems with his then spouse.  With the 
passage of time and his current health situation, and based 
on the state of the record, it does not appear that his 
reasons for taking this action will ever be fully deduced.  
Nevertheless, it is shown by the record that the property 
changed hands several times thereafter, and that the default 
on the property by a remote transferee occurred nearly ten 
years later, in February 1991.  The Committee placed 
considerable reliance on a post-hoc analysis of the 
appellant's financial situation at the time of his assumption 
of the property in October 1981, but in light of the fact 
that VA approved that transfer at that time, the Board does 
not believe that it is fair to find him responsible for a 
default that occurred years after that assumption by a remote 
transferee, notwithstanding the fact that the appellant 
remained legally liable on the Mortgage and Mortgage Note, 
which, as noted above, formed the basis of the denial of his 
request for a retroactive release of liability under 38 
U.S.C.A. § 3713(b).  Hence, the Committee's reliance on the 
circumstances of the appellant's assumption of the property 
and subsequent title transfer to his in-laws in 1981 is 
insufficient to prove fraud or misrepresentation on his part 
for the events that resulted in the default by the remote 
transferee in 1991.  The Board finds that these two events 
are too attenuated to prove "willful intent" on the part of 
the appellant to seek an unfair advantage or "unfair or 
deceptive dealing," with knowledge of the likely 
consequences, arising from his actions or omissions that 
resulted in the default in this case.

The Board notes that the record reflects that the appellant 
gave factually inconsistent accounts regarding his marital 
and financial status when he testified on appeal in March 
1995, and while these facts tend to diminish his credibility 
generally, they do not serve to impeach his credibility 
specifically with respect to the key events in question.  In 
summary, what is lacking here is sufficient proof by the VA 
that the appellant willfully intended to defraud the 
government in connection with the assumption of the subject 
property in October 1981, or that he engaged in "unfair or 
deceptive dealing" in connection with the events leading to 
the default in February 1991.  In view of these findings, the 
Board concludes that the appellant's actions did not 
constitute bad faith, fraud or misrepresentation and 
therefore, waiver of recovery of the loan guaranty 
indebtedness is not precluded by law.

Finding no bad faith, fraud or misrepresentation the Board 
will proceed to consider the standard of equity and good 
conscience as set forth under the regulatory framework in 
38 C.F.R. § 1.964(a).  No prejudice to the appellant is 
exercised by the Board's disposition herein as the record 
shows that the statement of the case provided notice of the 
applicable regulations, which included above-cited regulatory 
authority, and by the Board's consideration of equity and 
good conscience, the appellant is accorded a more favorable 
and complete review of his waiver claim.  Cf. Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Since the Board has concluded that no fraud, 
misrepresentation or bad faith was involved in the creation 
of the loan guaranty indebtedness, consideration of wavier of 
the debt under the standard of equity and good conscience is 
warranted.  38 C.F.R. §§ 1.963(a), 1.965(b) (2000).

"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the United States of America.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all 
inclusive:  (1) Fault of debtor; (2) Balancing of faults 
between debtor and VA; (3) Undue hardship; (4) Defeat the 
purpose for which benefits were intended; (5) Unjust 
enrichment; and, (6) Changing position to one's detriment by 
reliance on VA benefits through relinquishment of a valuable 
right or incurrence of a legal obligation.  See 38 C.F.R. 
§ 1.965 (2000); see also Ridings v. Brown, 6 Vet. App. 544, 
546 (1994).

After having carefully considered the appellant's hearing 
testimony and all of the other evidence of record, the Board 
concludes that the facts in this case warrant the exercise of 
reasonableness and moderation by the government with respect 
to its enforcement of collection of the loan guaranty 
indebtedness.

The Board finds that this case is similar to Cullen v. Brown, 
5 Vet. App. 510 (1993), in which the Board was advised by the 
Court to take into consideration a veteran's health and 
future employment prospects when deciding whether to waive a 
debt under the standard of equity and good conscience.  It is 
shown by the record that the appellant is currently very ill 
with terminal amyotrophic lateral sclerosis (Lou Gehrig's 
disease) and has been totally dependent on his current 
spouse, who has a power of attorney over his affairs.  
Medical records from his private physician show that he is 
wheelchair bound and partially reliant on a respiratory 
device (BIPAP machine) for breathing.  The appellant was not 
able to appear for a Travel Board hearing in connection with 
this appeal due to his current ill health.  It is also shown 
that the appellant's income is now limited to Social Security 
disability benefits, and that he is residing in a nursing 
home facility.  When these facts are considered in connection 
with the above-cited analysis of the 
fraud/misrepresentation/bad faith elements of this case, the 
Board finds that recovery of this loan guaranty debt against 
the appellant at this time would be inequitable on the basis 
of undue hardship.  In fairness to the appellant, the facts 
of this case require the government to exercise forbearance.  
The Board does not find applicable to the facts in this case 
the other elements of the standard of equity and good 
conscience discussed above.

Accordingly, the Board concludes that a waiver of the loan 
guaranty indebtedness, $26,446.83, plus all accrued interest 
on that amount, is in order, based on the standard of equity 
and good conscience.  38 C.F.R. §§ 1.964(a)(2), 1.965(a) 
(2000).


ORDER

A retroactive release of liability is denied.

Waiver of recovery of the outstanding loan guaranty 
indebtedness is granted.



		
	CHRISTOPHER P. KISSEL
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 13 -


- 1 -


